DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5 and 9 are cancelled and claims 1, 7-8, and 12 are amended. Claims 1-4, 6-8, and 10-12 filed 5/1/20 are pending. The applicant’s arguments filed 11/30/20 are found to be convincing, therefore a new non-final rejection is being issued forthwith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the ma--nner in which the invention was made.
s 1-4, 6-8, and 10-12 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Suelberg (2017/0330164) in view of Yamada et al (2003/0184589) and Lin et al (2011/0071668) and Walker et al (2008/0249658).
Re Claims 1, 8, 12: Suelberg discloses comprising: 
a processor unit (see [0025] discloses a processor); 
and a memory unit coupled with the processor unit, wherein the processor unit is configured to execute programmed instructions stored in the memory for enabling auto-pairing of the processor unit with a user device (see [0032, 0033] disclose memory); 
However, Suelberg fails to explicitly disclose the following. Meanwhile, Yamada discloses automatically pressing multiple keys of the keypad based upon the data retrieved from the unique alphanumeric code in order to trigger the delivery of the one or more services (see [0032-0033, 0035] discloses automatic press of button). From the teaching of Yamada, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Suelberg’s invention with Yamada’s disclosure of automatically pressing in order for “when predetermined information is input into in an input field… (see Yamada Abstract).”
However, Suelberg and Yamada fail to disclose the following. Meanwhile, Lin discloses decoding the unique alphanumeric code to retrieve data associated to multiple tasks or multiple commands associated with delivery of one or more services through the self-service terminal (see [0006] discloses decoding data for multiple reasons). From the teaching of Lin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the 
However, Suelberg, Yamada, and Lin fail to explicitly disclose the following. Meanwhile, Walker discloses receiving a unique alphanumeric code from the user device auto-paired with the self-service terminal (see [0207] discloses unique alphanumeric code). From the teaching of Walker, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Suelberg’s, Yamada’s, and Lin’s inventions with Walker’s disclosure of an unique alphanumeric code in order “… to provide a resolution to the customer service issue, and the resolution is provided to the vending machine customer (see Walker Abstract).”
Re Claim 2: Suelberg discloses wherein the processor unit is retrofitted with the self-service terminal (see Figs. 1-2 show processor).
Re Claim 3: Suelberg discloses wherein the processor unit further comprises a communication port enabling electronic coupling of the keypad with the processor unit (see [0034] discloses communication ports).
Re Claim 4: Suelberg discloses wherein the processor unit further comprises a transceiver enabling communication of the processor unit with the user device located within a predefined distance from the self-service terminal (see [0034, 0043] discloses transceivers). 
Re Claims 6, 10: Suelberg discloses wherein the auto-pairing is performed based upon scanning of a QR code displayed on a vending device, or auto-polling of vending devices, or tactile inputs received from a user, or voice commands received from the user, or gesture inputs received from the user, or geo-spatial data associated with the user device and the vending devices (see [0047] discloses various inputs).
.
6. 	Claims 1-4, 6-8, and 10-12 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Suelberg (2017/0330164) in view of Yamada et al (2003/0184589) and Lin et al (2011/0071668) and Walker et al (2008/0249658), further in view of Roesbery et al (2015/0324725).
Re Claim 7: However, Suelberg, Yamada, Walker, and Lin fail to disclose the following. Meanwhile, Roesbery discloses wherein the memory unit stores a predefined mapping of the multiple keys and the multiple tasks or the multiple commands associated with the delivery of the one or more services (see [0020] discloses planogram map). From the teaching of Roesbery, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Suelberg’s, Walker’s, Yamada’s, and Lin’s inventions with Roesbery’s disclosure of automatically pressing in order for “… the automatic selection, assignment, and monitoring of items… (see Roesbery Abstract).”
Response to Arguments
7.	Applicant’s arguments with respect to claims 1-4, 6-8, and 10-12 filed 11/30/20 have been considered but are moot because the arguments have been replied to with new prior art. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687